Exhibit 10.1

Summary of Named Executive Officers’ 2007 Annual Base Salaries

 

Name

  

Title

  

2007 Annual

Base Salary

Michael J. Sonnenfeld

   Director, President and Chief Executive Officer    $427,000

Nayan V. Kisnadwala

   Executive Vice President – Chief Financial Officer    $395,000

Walter P. Buczynski

   Executive Vice President – Secondary    $330,800

James T. Hagan, Jr.

   Executive Vice President – Production    $200,000

John C. Camp, IV

   Senior Vice President – Chief Information Officer    $220,500

Teresa A. McDermott

   Senior Vice President – Controller    $184,800

Gary K. Uchino

   Senior Vice President – Chief Credit Officer    $216,300